Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                        No. 04-14-00111-CV

                      IN RE ESTATE OF Gilbert M. DENMAN, Jr., Deceased

                         From the Probate Court No. 1, Bexar County, Texas
                                  Trial Court No. 2004-PC-1687-D
                          Honorable Polly Jackson Spencer, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: September 17, 2014

MOTION TO DISMISS GRANTED; DISMISSED

           Appellant, Wendel Denman Thuss, has filed a motion to dismiss this appeal. We grant the

motion. See TEX. R. APP. P. 42.1(a)(1). Because the motion does not disclose an agreement of the

parties regarding the assessment of costs, we order all costs assessed against appellant. See TEX.

R. APP. P. 42.1(d) (absent agreement of the parties, costs are taxed against appellant).


                                                   PER CURIAM